PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Tarasinski, et al.
Application No. 16/794,186
Filing Date: February 18, 2020
Attorney Docket No. P28368-US-ORD
For: PLUG ARRANGEMENT FOR PRODUCING A DETACHABLE MULTI-PURPOSE CONNECTION
:
:
:
:	DECISION ON PETITION
:
:
:
:




This is a decision on the petition under 37 CFR 1.55(f), filed November 3, 2021, to accept a delayed submission of a certified copy of the foreign application.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements. Accordingly, the petition is granted.

The Office acknowledges receipt of the certified copy of German Patent Application 
No. 10 2019 202 151.4 received on November 9, 2021.

The file does not indicate a change of address has been submitted, although the address given in the petition differs from the address of record. If appropriate, a change of address should be filed in accordance with MPEP 601.03. A courtesy copy of this decision is being mailed to the address given in the petition; however, the Office will mail all future correspondence solely to the address of record.    




Any questions concerning this decision may be directed to the undersigned at (571) 272-3226. Questions concerning status or issuance of the application should be directed to the Office of Data Management at (571) 272-4200. 



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions


cc:	Stephen L. Hennessy
	Deere & Company
	One John Deere Place
	Moline, IL  61265